Citation Nr: 9907397	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-30 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to service connection for a lower back 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a lower 
back disability and granted service connection, with a 30 
percent disability rating, for post traumatic stress 
disorder.  The veteran filed a timely notice of disagreement, 
initiating this appeal.  He expressed disagreement with the 
denial of service connection for a lower back disability, and 
with the initial disability rating granted for post traumatic 
stress disorder.  

At the time this appeal was begun, the veteran's post 
traumatic stress disorder was rated as 30 percent disabling.  
Subsequently, an increased rating, to 50 percent, has been 
granted.  However, since there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Accordingly, the increased rating issue for post traumatic 
stress disorder remains in appellate status.


FINDINGS OF FACT

1.  The veteran's post traumatic stress disorder renders him 
substantially incapable of obtaining or retaining gainful 
employment.

2.  The record does not include competent medical evidence of 
a nexus between a current back disability and an injury or 
disease in service. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating 
for post traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1998).  

2.  The veteran's claim for service connection for a lower 
back disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder.  He also seeks 
service connection for a lower back disability.  According to 
his service medical records, he had no history of lower back 
disability at the time he entered service, and no such 
disability was noted on his February 1967 service entrance 
medical examination.  However, in December 1969, he was 
treated for lower back pain following a fall.  A contusion of 
the lower back was diagnosed, and medication and heat therapy 
were prescribed.  No subsequent in-service reports of lower 
back pain are of record.  On his February 1970 service 
separation medical examination, the veteran reported no past 
or current back trouble of any kind, and none was noted upon 
objective physical examination.  

Following discharge, the veteran was afforded a VA general 
medical examination in July 1970.  At that time he reported 
hearing loss, but no other disabilities, including any lower 
back disabilities, and no such disabilities were noted by the 
examining physician.  

The veteran was seen by a doctor of chiropractic in 1993 for 
complaints of lower back pain.  A disorder of the lumbosacral 
spine, not further specified, was diagnosed.  The veteran was 
placed on an active treatment plan of chiropractic 
adjustments, but his prognosis was thought to be fair to 
poor.  No etiology or date of onset for this disability was 
noted.  

In a November 1994 rating decision, the RO granted the 
veteran service connection for post traumatic stress 
disorder, with a 30 percent rating, and denied service 
connection for a lower back disability.  The veteran filed a 
timely notice of disagreement regarding his disability rating 
for post traumatic stress disorder and the denial of service 
connection for a lower back disability.  

In a December 1994 decision, the veteran was awarded Social 
Security Disability benefits, in part based on a lower back 
disability identified as "low back pain syndrome".  No 
etiology or date of onset was given for this disability.  

The veteran has received regular VA outpatient counseling 
since approximately 1987 for psychiatric problems, diagnosed 
as post traumatic stress disorder.  He has also been 
hospitalized at VA medical centers on numerous occasions for 
inpatient psychiatric treatment.  Dates of treatment include 
November 1994 to February 1995, February to March 1995, July 
to August 1995, January to February 1996, and May to August 
1997.  On each occasion the diagnosis of post traumatic 
stress disorder has been confirmed; also, secondary major 
depression has been noted on several hospitalization reports.  
His reported symptoms have included crowd avoidance, 
irritability, nightmares, survivor's guilt, flashbacks, 
anger, suicidal ideation, and feelings of hopelessness.  His 
Global Assessment of Functioning scores have ranged from 35 
to 60, with his most recent being 50, based on an August 1997 
VA psychiatric examination.  

The veteran's VA hospitalization reports also note persistent 
complaints of lower back pain, and state the veteran walks 
with a slow and measured gait, utilizing the assistance of a 
cane.  Chronic lower back pain has been diagnosed on several 
occasions.  

The most recent report of record is a September 1998 
statement from the veteran's counselor, a VA psychiatrist.  
The psychiatrist states he has treated the veteran on a 
regular basis since November 1994, and has placed him on 
psychotropic medication.  Nevertheless, poor sleep, 
irritability, and flashbacks are still present.  As a result 
of the veteran's post traumatic stress disorder, he is 
"totally and permanently disabled from any form of 
employment", according to the VA psychiatrist.  

Analysis
I. Increased rating - Post traumatic stress disorder

The veteran's claim for entitlement to an increased rating 
for his service-connected post traumatic stress disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
After reviewing the record, including actions completed 
pursuant to the Board's remand, the Board finds that the duty 
to assist the veteran has been met.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in August 1997, and reconsidered his 
claim under all applicable laws and regulations in July 1998; 
nevertheless, his claim remained denied.  

Post traumatic stress disorder is evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 9411.  Under this 
code, prior to the amendments of November 7, 1996, a 70 
percent rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

As amended effective November 7, 1996, the rating criteria 
provide for a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

For the reasons to be discussed below, the medical evidence 
establishes that a 100 percent (total) disability rating is 
warranted for the veteran's post traumatic stress disorder.  

Considering the veteran's symptoms first in light of the 
criteria in effect prior to November 1996, the medical 
evidence has indicated on several occasions that the veteran 
is unemployable due to his post traumatic stress disorder, 
based on the assessment of qualified medical experts.  He has 
consistently reported nightmares, flashbacks, depressed mood, 
crowd avoidance, suicidal ideation, and irritability, and he 
has been unable to hold a regular job since approximately 
1990.  His Global Assessment of Functioning score has been 
between 35 and 60, with a most recent score of 50, according 
to the August 1997 VA psychiatric examination report.  The 
Global Assessment of Functioning is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a Global Assessment of Functioning score 
between 41-50 represents "serious impairment in social, 
occupational, or school functioning".  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  At the time of the 
veteran's most recent VA psychiatric examination, in August 
1997, his disability was described as "chronic" and "quite 
symptomatic" by the expert medical examiner.  Most recently, 
a September 1998 statement from the veteran's counselor, a VA 
psychiatrist, was received.  The psychiatrist states he has 
treated the veteran on a regular basis since November 1994, 
and has placed him on psychotropic medication.  Nevertheless, 
poor sleep, irritability, and flashbacks remain.  As a result 
of the veteran's post traumatic stress disorder, he is 
"totally and permanently disabled from any form of 
employment".  

The totality of the record suggests the veteran is 
demonstrably unable to obtain or retain employment, as would 
warrant a 100 percent disability rating under the criteria in 
effect prior to November 1996.  There is no significant 
medical evidence to the contrary, and sufficient examination 
and treatment have been afforded the veteran in this case.  
In light of 38 C.F.R. §§ 4.3 and 4.7, described above, his 
Global Assessment of Functioning score, and the diagnosis of 
"chronic" impairment are sufficient to warrant an increased 
(total) rating to 100 percent.  


II.  Service connection for a lower back disability

The veteran seeks service connection for a lower back 
disability. The law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the injury or disease in 
service and the current disability (medical evidence).  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Grottveit v. 
Brown, 5 Vet. App. 92 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  To be 
well grounded, a claim must be supported by evidence that 
suggests more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The veteran has submitted documentation of an in-service 
lower back injury and a current lower back disability, but is 
unable to provide medical evidence of a nexus connecting 
these disabilities and the almost 25 years between them.  See 
Wade v. West, 11 Vet. App. 302, 305-6 (1998) (citing Caluza, 
supra).  His service medical records provide a diagnosis of a 
lower back contusion incurred in December 1969, but this sole 
incident of treatment is followed by no further recorded 
follow-up or complaints of lower back pain.  By the time of 
his February 1970 service separation medical examination, he 
reported no past or current back trouble of any kind, and 
none was noted upon objective physical examination.  
Furthermore, when the veteran was afforded a VA general 
medical examination in July 1970, no lower back disabilities 
were reported, and no such disabilities were noted by the 
examining physician at that time.  It was not until almost 25 
years later, in 1993, that the veteran again reported lower 
back pain.  His current diagnoses include lower back pain 
syndrome, an unspecified disorder of the lumbosacral spine, 
and chronic lower back pain, but none of the medical 
professionals rendering these diagnoses has indicated an 
etiology related to military service.  No medical evidence of 
record indicates the veteran's in-service lower back 
contusion was other than an acute and transitory disability; 
that is, that it marked the onset of a chronic lower back 
disability.  

The veteran has argued the existence of a nexus between his 
in-service lower back pain and his current lower back 
disability, but he is not a medical expert qualified to offer 
opinions on medical etiology or diagnosis; therefore, his 
assertions are not binding on the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In summary, the veteran has provided evidence of both an in-
service lower back injury and a current lower back 
disability.  However, he is unable to demonstrate that a 
medical nexus exists between these diagnoses.  For this 
reason, his claim is not well-grounded, and must be denied on 
that basis.  See Wade, supra.  


ORDER

1.  An increased rating, to 100 percent, is warranted for the 
veteran's post traumatic stress disorder.  

2.  The veteran's claim for service connection for a lower 
back disability is denied as not well-grounded.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


